Citation Nr: 1000199	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection of deformity of L3 
(claimed as back condition).

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left shoulder.

4.  Entitlement to service connection for degenerative 
arthritis of the left elbow.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.  He was awarded the Combat Infantry Badge (CIB) and the 
Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.

The RO apparently reopened the claim for service connection 
of deformity of L3 (claimed as back condition) and denied it 
on a de novo basis.  Nonetheless, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

The Board also notes that the RO had classified the issue of 
service connection pertaining to the left shoulder as 
involving shrapnel wounds, particularly scaring.  In this 
regard, the Board has recharacterized the issue as it is 
clear that the Veteran is not seeking service connection for 
such scars, but rather an orthopedic disorder.  


FINDINGS OF FACT

1.  In May 1971 the RO denied the Veteran's claim of service 
connection for service connection of deformity of L3 (claimed 
as back condition) on the grounds that the Veteran's service 
treatment records did not show trauma to the back; following 
notice of this decision, the Veteran did not file a notice of 
disagreement, and the rating decision became final.

2.  Evidence received since the May 1971 rating decision is 
new and material and raises a reasonable possibility of 
substantiating the claim.

3.  It has not been shown by competent and probative evidence 
that the Veteran has bilateral hearing loss that is causally 
related to service or that bilateral hearing loss manifested 
to a compensable degree within the first post-service year.

4.  It has been shown by competent and probative evidence 
that the Veteran has deformity of L3 (claimed as back 
condition) that is causally related to service.

5.  It has been shown by competent and probative evidence 
that the Veteran has DJD of the left shoulder that is 
causally related to service.

6.  It has been shown by competent and probative evidence 
that the Veteran has degenerative arthritis of the left elbow 
that is causally related to service.


CONCLUSIONS OF LAW

1.  The RO's May 1971 decision denying entitlement to service 
connection for deformity of L3 (claimed as back condition) is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been received since the May 
1971 rating decision and the claim of entitlement to service 
connection for deformity of L3 (claimed as back condition) is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

4.  Deformity of L3 (claimed as back condition) was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

5.  DJD of the left shoulder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

6.  Degenerative arthritis of the left elbow was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the reopened claim for service connection of 
deformity of L3 (claimed as back condition) and the 
underlying claim for service connection, as well as the 
claims for service connection of disabilities of the left 
shoulder and elbow, considering the favorable outcome 
detailed below, VA's fulfillment of its duties to notify and 
assist need not be addressed at this time.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the claim for service connection of bilateral 
hearing loss, the RO provided the appellant pre-adjudication 
notice by a letter dated in August 2006.

VA has obtained the Veteran's service treatment records and 
VA records, assisted the Veteran in obtaining evidence, 
afforded the Veteran a physical examination and obtained a 
medical opinion as to the etiology of his bilateral hearing 
loss.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claim

The Veteran's claim for service connection of deformity of L3 
(claimed as back condition) was previously considered and 
denied by the RO in a May 1971 rating decision on the grounds 
that the Veteran's service treatment records did not show 
trauma to the back.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal it.  
That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the May 1971 rating decision, which denied the 
Veteran's claim for service connection of deformity of L3 
(claimed as back condition), the evidence of record consisted 
of the Veteran's service treatment records, his claim and a 
report of VA examination dated in May 1971 that documented a 
minimal deformity at the anterior superior margin of L3 that 
"could be the result of old trauma," otherwise negative.  
The RO denied the claim on the grounds that the Veteran's 
service treatment records did not show trauma to the back.

With respect to this claim, new and material evidence has 
been received.  In particular, the Board notes that the 
evidence now shows that the Veteran was awarded the CIB and 
the Purple Heart.  See DD Form 214 received by the RO in 
September 1971 and personnel record showing award of the 
Purple Heart received by the RO in May 2006.  Also, the Board 
notes the Veteran's statement that he hurt his back during 
the events relating to the award of the Purple Heart and 
continuing back pain since this in-service event.  See April 
2008 statement from Veteran.  Accordingly, as this evidence 
relates to previously unestablished fact of trauma to the 
back necessary to substantiate the claim, the claim is 
reopened.  The underlying claim for service connection is 
addressed below.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids them by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his or her claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. 
App. 9, 17- 19 (1999).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and hearing 
loss becomes manifest to a degree of 10 percent within one 
year from of separation from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran's service treatment records are negative with 
respect to a diagnosis of bilateral hearing loss.  The 
Veteran's active duty separation examination report dated in 
March 1971, shows pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
N/A
0
LEFT
5
5
0
N/A
0

At discharge, the Veteran denied having or ever had hearing 
loss or ear trouble.  See Separation report of medical 
history dated in March 1971.  

The earliest post-service evidence pertaining to hearing loss 
appears in an April 1999 VA audiology note.  This note 
documents that the Veteran reported hearing loss, with no ear 
problems or surgery.  Puretone thresholds were noted as 
normal through 2000 Hz and moderately to moderately-severely 
impaired above that threshold.  Speech thresholds were normal 
with good speech discrimination scores.  

In July 2006 the Veteran was provided a VA audiologic 
examination.  The examiner that conducted the examination 
noted that the claims file had been reviewed in conjunction 
with the examination, and noted that the Veteran's separation 
audiologic examination suggested hearing thresholds of zero 
to 5 dB for 500 to 4000 Hz.  The examiner also noted a 
history of in-service noise exposure, particularly related to 
combat, as well as a history of post-military noise exposure 
from carpentry work, tractors and motorcycles with 
inconsistent use of hearing protection.  At this time the 
Veteran related that his wife had complained of him having 
"bad" hearing for about 30 years. 

Examination at this time showed hearing loss considered a 
disability for VA purposes.  38 C.F.R. § 3.385.  Bilateral 
sensorineural high-frequency moderately severe hearing loss 
was assessed.  In regards to the etiology thereof, the 
examiner concluded that it was less likely than not the 
result of acoustic trauma, injury, disease or event in 
service.  The examiner noted that the Veteran's hearing 
thresholds were within normal limits upon his discharge and 
that hearing loss from in-service noise exposure would be 
recognizable at the time of the exposure and would not 
progress when "removed from the source of the noise."  It 
was further highlighted that the Veteran had been exposed to 
excessively loud noise since his discharge from service.  

Of record is a July 2006 statement from the Veteran's spouse.  
In this statement she essentially relates that the Veteran 
has had hearing loss since his discharge from service.  The 
Veteran has echoed this statement also and has particularly 
asserted that his hearing loss is attributable to acoustic 
trauma in combat.  See April 2008 statement from Veteran.  

Initially, the Board notes that service connection on a 
presumptive basis cannot be established.  The Board 
acknowledges the Veteran's complaints of hearing loss since 
his discharge from service.  However, in the absence of any 
audiometrics dated within the fist post-service year, it is 
impossible for the Board to ascertain whether bilateral 
hearing loss manifested to a compensable degree.  
Accordingly, the presumptive regulations are not for 
application.  

Resolution of this claim depends on weighing the Veteran's 
reported history of hearing loss and etiological assertions 
against the etiology opinion offered by the July 2006 VA 
examiner.  In accordance with the combat presumptions 
outlined above, the Board presumes that the Veteran was 
indeed exposed to loud noise in service.  Moreover, although 
the Veteran is competent to relate his observations of 
hearing loss, he is not competent to attribute this 
disability, first shown to be a disability for VA purposes 
many years after his discharge, to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Moreover, the Veteran denied having had hearing loss at 
discharge.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  Accordingly, 
the Veteran's opinion and reported history are substantially 
outweighed by the negative opinion of the VA examiner and his 
denial of hearing loss at discharge.  Accordingly, the 
preponderance of the evidence is against the claim and it 
must be denied.

The Board notes that the Veteran's representative seems to 
assert that VA has acted in error in denying the claim based 
upon the lack of audiometrics meeting VA's standards under 
38 C.F.R. § 3.385 in service and that the VA examiner 
provided insufficient rationale.  In this regard, the Board 
notes that its decision is not based upon a lack of such 
showing in service, but rather the medical opinion that had 
acoustic trauma resulted from the Veteran's conceded in-
service noise exposure that a threshold shift would have been 
shown upon discharge.  See Hensley, supra.  The opinion 
contains clear medical rationale, in contradiction of this 
assertion.

Low Back, Left Shoulder and Left Elbow

Upon entrance into service, the Veteran's upper extremities, 
lower extremities, spine and musculoskeletal system were 
normal on clinical evaluation.  See April 1969 entrance 
examination report.  He denied having had swollen or painful 
joints, a history of broken bones, arthritis or rheumatism, 
bone, joint, or other deformity, painful or "trick" 
shoulder or elbow or back trouble of any kind.  See April 
1969 report of medical history. 

As noted above, the Veteran was awarded the CIB and Purple 
Heart.  He asserts that he injured his low back, left 
shoulder and left elbow during combat, particularly during 
the event resulting in the award of the Purple Heart.  He has 
reported having had continuing pain in the low back, left 
shoulder and left elbow since this incident.  
In this regard, the Board notes that the service treatment 
records document only an injury to the right arm and forearm 
in January 1970.  The service treatment record associated 
with this injury notes a history of a fall from a truck with 
negative X-rays.  

Upon separation no infirmities of the low back, left shoulder 
or left elbow were noted.  See March 1971 report of medical 
examination.  He denied having had swollen or painful joints, 
a history of broken bones, arthritis or rheumatism, bone, 
joint, or other deformity, painful or "trick" shoulder or 
elbow or back trouble of any kind.  See March 1971 report of 
medical history. 

In furtherance of the previously denied claim pertaining to 
the low back, the Veteran was provided a VA examination in 
May 1971.  The report associated with this examination 
documents a minimal deformity at the anterior superior margin 
of L3 that "could be the result of old trauma," otherwise 
negative.  It also notes a history of a fall "from a tracked 
vehicle" in service.

Of record is a VA note regarding a November 2007 orthopedic 
consultation.  At this time, the Veteran reported being blown 
off the top of an armored personnel carrier (APC) during 
service and came down injuring his left shoulder and left 
elbow.  He reported that these joints had bothered him all 
these years and that the symptomatology associated therewith 
had gotten worse as time went on, although he did not seek 
any specific treatment.  Hypertrophic arthritis of the left 
acromioclavicular (AC) joint, suspect rotator cuff injury and 
degenerative arthritis of the left elbow were assessed.  An 
orthopedic surgeon found that these diagnoses fit "with the 
[Veteran's] history" of being thrown from an APC injuring 
the left shoulder and left elbow.   

On one hand the Veteran asserts that this service treatment 
record is inaccurate and should pertain to the left 
arm/shoulder, and on the other hand he has related that he 
only received treatment in the field for this injury.  He has 
claimed that the injury resulted from a shrapnel wound, yet 
there are no scars of the left arm/shoulder.  .  He has 
explained, in this regard, that the shrapnel did not 
penetrate the skin.  See Veteran's October 2007 statement and 
January 2008 report of VA examination. 
VA examination in January 2008 resulted in a negative 
etiological opinion regarding the low back and left shoulder.  
The examiner based their opinion largely on the absence of 
complaints regarding the low back and left shoulder in 
service, as well as the lack of treatment and complaints for 
many years following service and the Veteran's post-service 
ability to perform hard physical work until fairly recently.  
During this examination, the Veteran related that during 
service he was blown from his vehicle from an anti-tank mine 
blast, which caused a piece of metal to hit him in the left 
shoulder resulting in him falling from the vehicle.  
Examination resulted in an impression of a left shoulder with 
mild degenerative changes and mild degenerative spurring of 
the lumbar spine.  

Apparently on the same day of the January 2008 VA 
examination, the Veteran received another VA orthopedic 
consultation.  The physician that conducted the examination 
noted the Veteran's reported history of injury, outlined 
above, and agreed with the November 2007 VA orthopedist that 
the arthritis of the Veteran's left elbow and left shoulder 
were consistent with his reported history of in-service 
injury.  

As with the Veteran's claim for service connection of hearing 
loss, the combat presumptions are applicable.  Although his 
service treatment records are negative with respect to a 
complaint or diagnosis regarding the low back, left shoulder 
and left elbow, it is presumed that he sustained these 
claimed injuries.  The Board notes that the Veteran's 
provided history appears confusing, but finds that his 
claimed injuries are consistent with his combat service.  
Accordingly, reasonable doubt is resolved in his favor.  38 
C.F.R. § 3.304(d).  Moreover, he is competent to relate the 
symptomatology he experienced in service.  Jandreau, supra.  

With respect to the claimed low back disability, service 
connection is warranted.  The Veteran entered service with a 
normal spine.  His history of injury thereto is presumed.  
Id.  It is notable that only a few months following his 
discharge that there appears a diagnosis of minimal deformity 
at the anterior superior margin of L3 attributable to "old 
trauma."  The only history of trauma to the low back is that 
which occurred in service.  Accordingly, resolving all doubt 
in favor of the Veteran, this claim is granted.  
Similarly, service connection for the claimed disabilities of 
the left shoulder and left elbow is warranted.  The Veteran 
entered service with no impairment of the left shoulder or 
left elbow and he has related having injured his left 
shoulder and left elbow during combat.  As this injury is 
presumed, the negative January 2008 etiologic opinion offered 
by the VA examiner is substantially undermined.  Conversely, 
the opinions of the VA orthopedic surgeon and physician, 
dated in November 2007 and January 2008, respectively, are 
based upon the presumed history of combat injury.  In any 
case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Accordingly, the Board finds that 
the evidence is at least in equipoise for these reasons and 
the claims are granted. 















	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for service 
connection of deformity of L3 (claimed as back condition) and 
the claim is reopened.

Entitlement to service connection for service connection of 
deformity of L3 (claimed as back condition) is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for DJD of the left 
shoulder is granted.

Entitlement to service connection for degenerative arthritis 
of the left elbow is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


